Exhibit 10.1

BUCYRUS INTERNATIONAL, INC.

OMNIBUS INCENTIVE PLAN 2007

(FEBRUARY 2007 AMENDMENT AND RESTATEMENT)

[Revised as further Amended on August 2, 2007]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BUCYRUS INTERNATIONAL, INC.

OMNIBUS INCENTIVE PLAN 2007

(FEBRUARY 2007 AMENDMENT AND RESTATEMENT)

 

          Page 1.    Purpose; Types of Awards; Effective Date.    1 2.   
Definitions.    1 3.    Administration.    7 4.    Eligibility.    8 5.    Stock
Subject to the Plan; Participants’ Limitations.    8 6.    Specific Terms of
Awards.    9 7.    General Provisions.    14

 

-i-



--------------------------------------------------------------------------------

BUCYRUS INTERNATIONAL, INC.

OMNIBUS INCENTIVE PLAN 2007

(FEBRUARY 2007 AMENDMENT AND RESTATEMENT)

 

  1. Purpose; Types of Awards; Effective Date.

The purposes of the Bucyrus International, Inc. Omnibus Incentive Plan 2007
(February 2007 Amendment and Restatement), formerly called the 2004 Equity
Incentive Plan, (the “Plan”) are to provide incentives to non-employee
directors, selected officers and other employees, advisors and consultants of
Bucyrus International, Inc. (the “Company”), or any Affiliate of the Company
that now exists or hereafter is organized or acquired, to continue as
non-employee directors, officers or employees, advisors or consultants, as the
case may be, to increase their efforts on behalf of the Company and its
Affiliates and to promote the success of the Company’s business. The Plan
provides for the grant of stock options (including “incentive stock options” and
“nonqualified stock options”), stock appreciation rights, restricted stock,
restricted stock units and other stock-based awards, as well as cash incentive
awards. The Plan is designed so that Awards granted hereunder intended to comply
with the requirements for “performance-based compensation” under Section 162(m)
of the Code may comply with such requirements, and the Plan and Awards shall be
interpreted in a manner consistent with such requirements. The Plan was
initially adopted effective June 30, 2004. The Plan, as amended and restated
herein, is effective on February 15, 2007, subject to approval by the Company’s
stockholders.

 

  2. Definitions.

For purposes of the Plan, capitalized terms shall be defined as set forth below:

 

  (a) “Affiliate” has the meaning given in Rule 12b-2 under the Exchange Act.
Notwithstanding the foregoing, for purposes of determining those individuals to
whom an Option or Stock Appreciation Right may be granted, the term “Affiliate”
means any entity that, directly or through one or more intermediaries, is
controlled by, controls, or is under common control with the Company within the
meaning of Code Sections 414(b) or (c); provided that, in applying such
provisions, the phrase “at least 20 percent” shall be used in place of “at least
80 percent” each place it appears therein.

 

  (b) “Annual Incentive Award” means the right to receive a cash payment to the
extent one or more Performance Goals are achieved as measured over a period of
one year or less.

 

1



--------------------------------------------------------------------------------

  (c) “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit,
Other Stock-Based Award, Annual Incentive Award, or Long-Term Incentive Award
granted under the Plan.

 

  (d) “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.

 

  (e) “Board” means the Board of Directors of the Company.

 

  (f) “Cause” with respect to any Grantee, shall have the definition set forth
in an individual employment, severance or other similar agreement between such
Grantee and the Company or one of its Affiliates as then in effect or, if there
is no such agreement or definition in any such agreement, Cause shall mean any
of the following: (i) the continued failure by the Grantee substantially to
perform his or her duties and obligations to the Company or any of its
Affiliates, including without limitation repeated refusal to follow the
reasonable directions of the Grantee’s employer, knowing violation of law in the
course of performance of the duties of Grantee’s employment with the Company or
any of its Affiliates, repeated absences from work without a reasonable excuse,
and intoxication with alcohol or illegal drugs while on the Company’s premises
or that of any of the Company’s Affiliates during regular business hours (other
than any such failure resulting from his or her incapacity due to physical or
mental illness); (ii) fraud or material dishonesty against the Company or any of
its Affiliates; or (iii) a conviction or plea of guilty or nolo contendre for
the commission of a felony or a crime involving material dishonesty.
Determination of Cause shall be made by the Committee in its sole discretion.

 

  (g) “Change in Control” means a change in control of the Company, which will
be deemed to have occurred under the triggering events specified as such under
any shareholder rights plan adopted by the Company as then in effect or, if
none, then upon the occurrence of any of the following:

 

  (i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (A) the Company, (B) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Affiliate, or (C) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of Stock, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding voting securities;

 

2



--------------------------------------------------------------------------------

  (ii) the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;

 

  (iii) there is consummated a merger or consolidation of the Company or any
Subsidiary of the Company with any other corporation, other than a merger or
consolidation immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the board of
directors of, the entity surviving such merger or consolidation or, if the
Company or the entity surviving such merger is then a Subsidiary, the ultimate
parent thereof; or

 

  (iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated an agreement for the sale or disposition by
the Company of all or substantially all of the Company’s assets (or any
transaction having a similar effect), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity,
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of the
entity to which such assets are sold or disposed of or, if such entity is a
subsidiary, the ultimate parent thereof.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.

Notwithstanding the foregoing, if an Award is considered deferred compensation
subject to the provisions of Section 409A of the Code, and if a payment under
such Award is triggered upon a “Change in Control,” then the foregoing
definition shall be deemed amended as necessary to comply with Section 409A of
the Code and the Award Agreement may include such modified definition.

 

3



--------------------------------------------------------------------------------

  (h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Any reference to a specific provision of the Code includes any successor
provision and the regulations promulgated under such provision.

 

  (i) “Committee” means the Compensation Committee of the Board, or any
successor committee thereto.

 

  (j) “Company” means Bucyrus International, Inc., a corporation organized under
the laws of the State of Delaware, or any successor corporation.

 

  (k) “Covered Employee” shall have the meaning set forth in Section 162(m)(3)
of the Code.

 

  (l) “Director Fees” means any amount paid to a Non-Employee Director,
including annual retainer and committee meeting fees, but excluding any payment
or reimbursement with respect to a Non-Employee Director’s expenses arising from
his or her service as a member of the Board.

 

  (m) “Disability” shall have the meaning set forth in the Company’s long-term
disability benefits policy; provided that, if the term is used in an ISO Award
Agreement, the term “Disability” has the meaning given in Section 22(e)(3) of
the Code.

 

  (n) “Effective Date” means February 15, 2007, the date that the amended and
restated Plan was approved by the Board.

 

  (o) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. Any reference to a specific provision of the Exchange Act includes
any successor provision and the regulations promulgated under such provision.

 

  (p) “Fair Market Value” means, with respect to Stock or other property, the
fair market value of such Stock or other property determined by such methods or
procedures as shall be established from time to time by the Committee. Unless
otherwise determined by the Committee in good faith, the per share Fair Market
Value of Stock as of a particular date shall mean the closing last reported
sales price per share of Stock on the national securities exchange (or other
market) on which the Stock is then principally traded on the applicable date, or
if no sales of Stock occur on the date in question, on the last preceding date
on which there was a sale on such exchange or market.

 

  (q) “Grantee” means a person who has been granted an Award.

 

  (r) “ISO” (Incentive Stock Option) means an Option that meets the requirements
of Section 422 of the Code.

 

4



--------------------------------------------------------------------------------

  (s) “Long-Term Incentive Award” means the right to receive a cash payment to
the extent one or more Performance Goals are achieved over a period of more than
one year.

 

  (t) “Non-Employee Director” means any director of the Company who is not also
employed by the Company or any of its Subsidiaries.

 

  (u) “Non-Employee Director Stock Grant” means an Award of unrestricted shares
of Stock granted to a Non-Employee Director under Section 6(f) in lieu of
payment of such individual’s Director Fees.

 

  (v) “NQSO” (Non-Qualified Stock Option) means any Option that does not meet
the requirements of an ISO.

 

  (w) “Option” means a right to purchase shares of Stock. An Option may be
either an ISO or an NQSO, provided that ISOs may be granted only to employees of
the Company or a Parent or Subsidiary of the Company.

 

  (x) “Other Stock-Based Award” means a right or other interest granted under
Section 6(g) that may be denominated or payable in, valued in whole or in part
by reference to, or otherwise based on, or related to, Stock, including but not
limited to (i) unrestricted Stock awarded as a bonus or upon the attainment of
Performance Goals or otherwise as permitted under the Plan, and (ii) a right
granted to a Grantee to acquire Stock from the Company containing terms and
conditions prescribed by the Committee.

 

  (y) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

 

  (z)

“Performance Goals” means the performance goals based on one or more of the
following criteria as selected by the Committee with respect to the Company or
any one or more of its Subsidiaries, Affiliates or other business units,
segments, geographic region, product lines or business or administrative
designations, as the Committee specifies: net sales; cost of sales; revenue;
gross income; net income; operating income; income from continuing operations;
earnings (including before taxes, and/or interest and/or depreciation and
amortization); earnings per share (including diluted earnings per share); price
per share; cash flow; net cash provided by operating activities; net cash
provided by operating activities less net cash used in investing activities; net
operating profit; ratio of debt to debt plus equity; return on shareholder
equity; return on capital; return on assets; operating working capital; average
accounts receivable; average inventories; economic value added; product quality;
efficiency; labor utilization; and/or customer satisfaction. Where applicable,
the Performance Goals may be expressed in terms of attaining a specified level
of the particular criterion or the attainment of an increase or decrease
(expressed as absolute numbers or a percentage) in the particular criterion

 

5



--------------------------------------------------------------------------------

 

or achievement in relation to a peer group or other index. The Performance Goals
may include a threshold level of performance below which no payment will be made
(or no vesting will occur), levels of performance at which specified payments
will be paid (or specified vesting will occur), and a maximum level of
performance above which no additional payment will be made (or at which full
vesting will occur). As to each Performance Goal, the relevant measurement of
performance shall be computed in accordance with generally accepted accounting
principles, if applicable, but, unless otherwise determined by the Committee,
will exclude the effects of (i) extraordinary, unusual and/or non-recurring
items of gain or loss, (ii) gains or losses on the disposition of a business,
(iii) changes in tax or accounting regulations or laws, or (iv) the effect of a
merger or acquisition, that in each case the Company identifies in its audited
financial statements, including footnotes, or the Management’s Discussion and
Analysis section of the Company’s annual report. In the case of Awards that the
Committee determines will not be considered “performance-based compensation”
under Section 162(m) of the Code, the Committee may establish other Performance
Goals not listed in this Plan.

 

  (aa) “Plan” means this Bucyrus International, Inc. Omnibus Incentive Plan 2007
(February 2007 Amendment and Restatement), as amended from time to time.

 

  (bb) “Plan Year” means a calendar year.

 

  (cc) “Restricted Stock” means an Award of shares of Stock that may be subject
to certain restrictions on transfer, a risk of forfeiture, or a combination of
restrictions on transfer and a risk of forfeiture.

 

  (dd) “Restricted Stock Unit” or “RSU” means a right to receive Stock, an
amount of cash, or a combination of Stock and cash, equal to the Fair Market
Value of a share of Stock at the end of a specified deferral period, which right
may be conditioned on the satisfaction of specified performance or other
criteria.

 

  (ee) “Retirement” means, unless otherwise determined by the Committee and set
forth in an Award Agreement: (1) for employees, early or normal retirement as
defined in the Bucyrus International, Inc. Salaried Employees Retirement Plan,
or any successor plan thereto; and (2) for Non-Employee Directors, termination
of service on or after the retirement age specified in the Company’s Corporate
Governance Guidelines for directors. For all other Participants, the term
“Retirement” shall be defined in the Award Agreement.

 

  (ff) “Rule 16b-3” means Rule 16b-3, as from time to time in effect promulgated
by the Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.

 

6



--------------------------------------------------------------------------------

  (gg) “Stock” means shares of the Class A common stock, par value $0.01 per
share, of the Company.

 

  (hh) “Stock Appreciation Right” or “SAR” means the right to be paid an amount
measured by the appreciation in the value of Stock from the date of grant to the
date of exercise of the right.

 

  (ii) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

  3. Administration.

(a) General Authority. The Committee shall have the authority, subject to and
not inconsistent with the express provisions of the Plan, to administer the Plan
and to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to: grant Awards; determine the
eligible persons to whom and the time or times at which Awards shall be granted;
determine the type and number of Awards to be granted, the number of shares of
Stock to which an Award may relate or the amount that may become payable under
an Award, and the terms, conditions, restrictions and performance criteria
relating to any Award, including but not limited to the effect of a Change in
Control upon any Award; determine, at the time of grant or thereafter, whether
and to what extent the vesting or payment of any Award may be accelerated;
determine Performance Goals no later than such time as required to ensure that
an underlying Award which is intended to comply with the requirements of
Section 162(m) of the Code so complies; determine whether, to what extent, and
under what circumstances an Award may be settled, cancelled, forfeited,
exchanged, or surrendered; make adjustments in the terms and conditions of, and
the Performance Goals (if any) included in, Awards; construe and interpret the
Plan and any Award; prescribe, amend and rescind rules and regulations relating
to the Plan; and determine the terms and provisions of the Award Agreements
(which need not be identical for each Grantee).

(b) Delegation. To the extent applicable law permits, the Board may delegate to
another committee of the Board or to one or more officers of the Company, or the
Committee may delegate to a sub-committee or one or more officers of the
Company, any or all of the authority and responsibility of the Committee under
the Plan; provided that no such delegation is permitted with respect to
Stock-based Awards made to Grantees subject to Rule 16b-3 at the time any such
delegated authority or responsibility is exercised unless the delegation is to
another committee of the Board consisting entirely of Non-Employee Directors. If
the Board or the Committee has made such a delegation, then all references to
the Committee in this Plan include such other committee or one or more officers
to the extent of such delegation. If at any time the Committee shall not be in
existence, the Board shall administer the Plan.

The Committee may also delegate to one or more of its members or to one or more
agents (including the Company) such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan.

 

7



--------------------------------------------------------------------------------

(c) Decisions Final. All decisions, determinations and interpretations of the
Committee shall be made in its sole discretion and shall be final and binding on
all persons, including but not limited to the Company, any Affiliate of the
Company or any Grantee (or any person claiming any rights under the Plan from or
through any Grantee) and any stockholder.

(d) Liability of Committee. No member of the Board or Committee, nor any delegee
thereof, shall be liable for any action taken or determination made in good
faith with respect to the Plan or any Award.

4. Eligibility.

Awards may be granted to such Non-Employee Directors, officers and other
employees, advisors or consultants of the Company or any Affiliate of the
Company as the Committee selects. In determining the persons to whom Awards
shall be granted and the type of any Award (including the number of shares of
Stock to be covered by such Award), the Committee shall take into account such
factors as the Committee shall deem relevant in connection with accomplishing
the purposes of the Plan. Notwithstanding the foregoing, any Awards made by the
Committee to a Non-Employee Director shall be subject to approval by the Board.

5. Stock Subject to the Plan; Participants’ Limitations.

(a) Shares Reserved. The maximum number of shares of Stock reserved for the
grant of Awards under the Plan shall be 3,000,000, subject to adjustment as
provided herein. All of the shares of Stock reserved for grant hereunder may be
awarded in the form of ISOs. Such shares may, in whole or in part, be authorized
but unissued shares or shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise.

(b) Replenishment of Shares. If any shares of Stock subject to an Award are
forfeited, cancelled, exchanged or surrendered or if an Award terminates or
expires without a distribution of shares of Stock to the Grantee, the shares of
Stock with respect to such Award shall, to the extent of any such forfeiture,
cancellation, exchange, surrender, withholding, termination or expiration, again
be available for Awards under the Plan. Upon the exercise of any Award granted
in tandem with any other Award such related Award shall be cancelled to the
extent of the number of shares of Stock as to which the Award is exercised and,
notwithstanding the foregoing, such number of shares of Stock shall no longer be
available for Awards under the Plan.

(c) Award Limits. Subject to adjustment as provided herein, an individual
Grantee may not receive in any Plan Year:

(i) Options or SARs with respect to more than 240,000 shares of Stock;

(ii) Restricted Stock and/or Restricted Stock Units with respect to more than
240,000 shares of Stock;

(iii) Other Stock-Based Awards (granted pursuant to Section 6(g)) the maximum
value of the aggregate payment of which is more than $1 million;

 

8



--------------------------------------------------------------------------------

(iv) an Annual Incentive Award that would pay more than $5,000,000; and

(v) a Long-Term Incentive Award that would pay more than $5,000,000.

Determinations made in respect of the limitations set forth in this subsection
shall be made in a manner consistent with Section 162(m) of the Code to the
extent applicable.

(d) Adjustments. If (i) the Company shall at any time be involved in a merger or
other transaction in which the shares of Stock are changed or exchanged;
(ii) the Company shall subdivide or combine the shares of Stock or the Company
shall declare a dividend payable in shares of Stock or other securities;
(iii) the Company shall effect any dividend or other distribution on the Stock
in the form of cash, or a repurchase of Stock, that the Board determines by
resolution is special or extraordinary in nature or that is in connection with a
transaction that the Company characterizes publicly as a recapitalization or
reorganization involving the Stock; or (iv) any other event shall occur which,
in the case of this clause (iv), in the judgment of the Board or Committee
necessitates an adjustment to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Plan, then in any
such case the Board or Committee shall, in such manner as it may deem equitable,
adjust any or all of: (A) the number and type of shares of Stock subject to this
Plan and which may after the event be made the subject of Awards under this
Plan, including the Award limits described in subsection (c), (B) the number and
type of shares of Stock subject to outstanding Awards, (C) the grant, purchase,
or exercise price with respect to any outstanding Award, and/or (D) to the
extent such discretion does not cause an Award that is intended to qualify as
performance-based compensation under Section 162(m) of the Code to lose its
status as such, the Performance Goals of an Award.

Without limitation, in the event of any reorganization, merger, consolidation,
combination or other similar corporate transaction or event, whether or not
constituting a Change in Control (other than any such transaction in which the
Company is the continuing corporation and in which the outstanding Stock is not
being converted into or exchanged for different securities, cash or other
property, or any combination thereof), the Committee may substitute, on an
equitable basis as the Committee determines, for each share of Stock then
subject to an Award and the shares of Stock subject to this Plan (if the Plan
will continue in effect), the number and kind of shares of stock, other
securities, cash or other property to which holders of Stock are or will be
entitled in respect of each Share pursuant to the transaction.

6. Specific Terms of Awards.

(a) General. The Committee is authorized to grant the Awards described in this
Section 6, under such terms and conditions as deemed by the Committee to be
consistent with the purposes of the Plan. Each Award shall be evidenced by an
Award Agreement containing such terms and conditions applicable to such Award as
the Committee shall determine at the date of grant or thereafter. Subject to the
terms of the Plan and any applicable Award Agreement, payments to be made by the
Company or an Affiliate of the Company upon the grant, maturation, or exercise
of an Award may be made in such forms as the Committee shall determine at the
date of grant or thereafter, including, without limitation, cash, Stock, or
other property, and may be made in a single payment or transfer, in
installments, or on a deferred

 

9



--------------------------------------------------------------------------------

basis. The Committee may make rules relating to installment or deferred payments
with respect to Awards, including the rate of interest to be credited with
respect to such payments, if any. In addition to the foregoing, the Committee
may impose on any Award or the exercise thereof, at the date of grant or
thereafter, such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine.

(b) Options. The Committee is authorized to grant Options on the following terms
and conditions:

(i) Type of Option. The Award Agreement evidencing the grant of an Option shall
designate the Option as an ISO or an NQSO.

(ii) Exercise Price and Manner of Exercise. The Committee shall determine the
exercise price per share of Stock purchasable under an Option, but in no event
shall the exercise price of any Option be less than the Fair Market Value of a
share of Stock on the date of grant of such Option. The Committee shall
determine the manner of payment of the exercise price, including but not limited
to payment in cash, by an exchange of Stock previously owned by the Grantee, by
having the Company withhold shares of Stock otherwise deliverable under the
Option, through a “broker cashless exercise” procedure approved by the Committee
(to the extent permitted by law), or any combination of the above.

(iii) Exercisability of Options. Options shall be exercisable over the exercise
period (which shall not exceed ten years from the date of grant), at such times
and upon such conditions as the Committee may determine; provided, that the
Committee shall have the authority to accelerate the exercisability of any
outstanding Option at such time and under such circumstances as it, in its sole
discretion, deems appropriate. An Option may be exercised to the extent of any
or all full shares of Stock as to which the Option has become exercisable, by
giving written notice of such exercise to the Company or its designated agent.

(iv) Termination of Employment or Service. An Option may not be exercised unless
the Grantee is then a director of, in the employ of, or otherwise providing
services to the Company or an Affiliate of the Company, and unless the Grantee
has remained continuously so employed, or continuously maintained such
relationship, since the date of grant of the Option; provided, that the Award
Agreement may contain provisions extending the exercisability of Options, in the
event of specified terminations, to a date not later than the expiration date of
such Option. No Option may be amended to extend the exercise period in a manner
that would cause an Option that is intended to be exempt from Section 409A of
the Code to become subject to the provisions thereof.

(v) Other Provisions. Options may be subject to such other conditions including,
but not limited to, restrictions on transferability of the shares acquired upon
exercise of such Options, as the Committee may prescribe or as may be required
by applicable law.

 

10



--------------------------------------------------------------------------------

(c) SARs. The Committee is authorized to grant SARs on the following terms and
conditions:

(i) In General. The Committee may grant SARs in tandem with an Option, or SARs
that are granted on a “stand-alone” basis. Unless the Committee determines
otherwise, an SAR (A) granted in tandem with an NQSO may be granted at the time
of grant of the related NQSO or at any time thereafter or (B) granted in tandem
with an ISO may only be granted at the time of grant of the related ISO. An SAR
granted in tandem with an Option shall be exercisable only to the extent the
underlying Option is exercisable. Payment due upon exercise of an SAR may be
made in cash, Stock, or property as specified in the Award Agreement or
determined by the Committee

(ii) Grant Price. The Committee shall determine the grant price of the SAR, but
in no event shall the grant price be less than the Fair Market Value of a share
of Stock on the date of grant of such SAR; provided, that in the case of an SAR
granted in tandem with an Option, the grant price of the SAR shall be equal to
the exercise price of the underlying Option.

(iii) Term and Exercisability of SARs. Subject to paragraph (i) above, SARs
shall be exercisable over the exercise period (which shall not exceed ten years
from the date of grant), at such times and upon such conditions as the Committee
may determine, as reflected in the Award Agreement; provided, that the Committee
shall have the authority to accelerate the exercisability of any outstanding SAR
at such time and under such circumstances as it, in its sole discretion, deems
appropriate. Subject to paragraph (i) above, an SAR may be exercised to the
extent of any or all full shares of Stock as to which the SAR has become
exercisable, by giving written notice of such exercise to the Company or its
designated agent.

(iv) Termination of Employment or Service. An SAR may not be exercised unless
the Grantee is then a director of, in the employ of, or otherwise providing
services to the Company or an Affiliate of the Company, and unless the Grantee
has remained continuously so employed, or continuously maintained such
relationship, since the date of grant of the SAR; provided, that the Award
Agreement may contain provisions extending the exercisability of the SAR, in the
event of specified terminations, to a date not later than the expiration date of
such SAR. No SAR may be amended to extend the exercise period in a manner that
would cause an SAR that is intended to be exempt from Section 409A of the Code
to become subject to the provisions thereof.

(v) Other Provisions. SARs may be subject to such other conditions including,
but not limited to, restrictions on transferability of the shares acquired upon
exercise of such SARs, as the Committee may prescribe in its discretion or as
may be required by applicable law.

 

11



--------------------------------------------------------------------------------

(d) Restricted Stock. The Committee is authorized to grant Restricted Stock on
the following terms and conditions:

(i) Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any (collectively, the “restrictions”), as the Committee may impose at the date
of grant or thereafter, which restrictions may lapse separately or in
combination at such times, under such circumstances, in such installments, or
otherwise, as the Committee may determine. The Committee may place restrictions
on Restricted Stock that shall lapse, in whole or in part, only upon the
attainment of Performance Goals. Notwithstanding the foregoing, subject to
paragraph (ii), if the restrictions imposed on Restricted Stock lapse on the
basis of the passage of time, the minimum period of restriction shall be three
(3) years from the date of grant of the Restricted Stock, and if the
restrictions lapse upon the attainment of Performance Goals, the performance
period must be a minimum of one year. Except to the extent restricted under the
Award Agreement, a Grantee granted Restricted Stock shall have all of the rights
of a stockholder including, without limitation, the right to vote Restricted
Stock and the right to receive dividends thereon.

(ii) Forfeiture. Upon termination of employment with or service to the Company
or any Affiliate, or upon termination of the director or independent contractor
relationship, as the case may be, during the applicable restriction period,
Restricted Stock and any accrued but unpaid dividends that are then subject to
restrictions shall be forfeited; provided, that the Committee may provide, by
rule or regulation or in any Award Agreement, or may determine in any individual
case, that the restrictions relating to Restricted Stock will be waived in whole
or in part in the event of terminations resulting from specified causes (such as
death, Disability or Retirement) or upon a Change in Control.

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Company shall determine. If certificates
representing Restricted Stock are registered in the name of the Grantee, such
certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, and the
Company shall retain physical possession of the certificate.

(iv) Dividends. Unless the Committee specifies otherwise in an Award Agreement,
dividends paid on Restricted Stock shall be deferred and paid in cash on the
same date as the Restricted Stock to which they relate vests; provided that
Stock distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and risk of
forfeiture to the same extent as the Restricted Stock with respect to which such
Stock or other property has been distributed.

(e) Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units on the following terms and conditions:

(i) Award and Restrictions. Delivery of Stock or cash, as determined by the
Committee, will occur upon expiration of the deferral period specified for RSUs
by the Committee. The Committee may place restrictions on RSUs that shall lapse,
in whole or in part, only upon the attainment of Performance Goals.
Notwithstanding the foregoing, subject to paragraph (ii), if the deferral period
for RSUs is based solely on the passage of

 

12



--------------------------------------------------------------------------------

time, the minimum deferral period shall be three (3) years from the date of
grant of the Restricted Stock Unit, and if the deferral period relates to the
attainment of Performance Goals, the performance period must be a minimum of one
year.

(ii) Forfeiture. Upon termination of employment with or service to the Company
or any Affiliate, or upon termination of the director or independent contractor
relationship, as the case may be, during the applicable deferral period or
portion thereof to which forfeiture conditions apply, or upon failure to satisfy
any other conditions precedent to the delivery of Stock or cash to which such
RSUs relate, all RSUs and any accrued but unpaid dividend equivalents that are
then subject to deferral or restriction shall be forfeited; provided, that the
Committee may provide, by rule or regulation or in any Award Agreement, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to RSUs will be waived in whole or in part in the event of termination
resulting from specified causes (such as death, Disability or Retirement), or in
the event of a Change in Control.

(iii) Non-Employee Director Deferred Compensation Awards. The Committee is
authorized to grant RSUs pursuant to this Section 6(e)(iii) for the purpose of
fulfilling the Company’s obligations under its Amended and Restated Non-Employee
Director Deferred Compensation Plan (the “Director Deferred Compensation Plan”);
provided, that certain terms and conditions of the grant and payment of such
RSUs set forth under the Director Deferred Compensation Plan (and only to the
extent set forth in such plan) shall supercede the terms generally applicable to
RSUs granted under the Plan. RSUs granted under this paragraph need not be
evidenced by an Award Agreement unless the Committee determines that such an
Award Agreement is desirable for the furtherance of the purposes of the Plan and
the Director Deferred Compensation Plan.

(f) Non-Employee Director Stock Grants. The Committee is authorized to grant
shares of Stock to Non-Employee Directors in payment of Director Fees or in lieu
of a cash payment, or if such a director elects to receive his or her cash
Director Fees in the form of shares of Stock to the extent permitted by the
Committee. Such shares of Stock shall be awarded at such times as the Company
shall otherwise pay to Non-Employee Directors their Director Fees (the “Fee
Payment Date”). The number of shares of Stock to be issued in lieu of Director
Fees pursuant to this Section 6(f) shall be determined by dividing (i) the
amount otherwise to be paid to such Non-Employee Director on a Fee Payment Date
by (ii) the Fair Market Value of a share of Stock as of such Fee Payment Date;
provided, that fractional shares resulting from such calculation shall be paid
in cash. Such shares of Stock shall be immediately vested and non-forfeitable
and a certificate (or book entry registration) in respect of such shares shall
be issued promptly following such Fee Payment Date to such Non-Employee
Director.

(g) Other Stock-Based Awards. The Committee is authorized to grant Other
Stock-Based Awards to Grantees in such form as deemed by the Committee to be
consistent with the purposes of the Plan. Awards granted pursuant to this
paragraph may be granted with value and payment contingent upon Performance
Goals. The Committee shall determine the terms and conditions of such Awards at
the date of grant or thereafter. Payments earned hereunder may be decreased or,
with respect to any Grantee who is not a Covered Employee, increased in the sole
discretion of the Committee based on such factors as it deems appropriate. No
payment shall be

 

13



--------------------------------------------------------------------------------

made prior to the certification by the Committee that the Performance Goals have
been attained. The Committee may establish such other rules applicable to the
Other Stock-Based Awards to the extent not inconsistent with Section 162(m) of
the Code. Grants of Other Stock-Based Awards that are considered “full value”
awards, such as grants of Stock, and that become vested on the basis of the
passage of time, must have a minimum ratable vesting period over three (3) years
from the date of grant, or if the award is earned based upon the attainment of
one or more Performance Goals, then the performance period must be a minimum of
one year from the date of grant; provided that no minimum vesting period shall
be required for the grant of Other Stock-Based Awards if (1) such awards are
issued in lieu of cash compensation or in exchange for the cancellation of a
compensation right that has already been earned or vested, or (2) the number of
shares subject to such awards does not exceed five percent (5%) of the aggregate
number of shares reserved for issuance under Section 5(a).

(h) Annual Incentive Awards. The Committee is authorized to grant Annual
Incentive Awards to Grantees. The Committee will determine all terms and
conditions of an Annual Incentive Award, including but not limited to the
Performance Goals, performance period, the potential amount payable, and the
timing of payment, subject to the following: (i) the Committee must require that
payment of all or any portion of the amount subject to the Annual Incentive
Award is contingent on the achievement of one or more Performance Goals during
the period the Committee specifies, although the Committee may specify that the
Performance Goals subject to an Award are deemed achieved, in whole or part,
upon a Grantee’s death, Disability or Retirement, or such other circumstances as
the Committee may specify; and (ii) the performance period must relate to a
period of one year except that, if the Award is made at the time of commencement
of employment or service with the Company or an Affiliate or on the occasion of
a promotion or similar event, then the Award may relate to a period shorter than
one year. In addition, the Committee may specify in the Award Agreement that
payment of an Annual Incentive Award will be made in whole or part, regardless
of the achievement of Performance Goals or length of the Performance Period,
upon the occurrence of a Change in Control.

(i) Long-Term Incentive Awards. The Committee is authorized to grant Long-Term
Incentive Awards to Grantees. The Committee will determine all terms and
conditions of a Long-Term Incentive Award, including but not limited to the
Performance Goals, performance period, the potential amount payable, and the
timing of payment, subject to the following: (i) the Committee must require that
payment of all or any portion of the amount subject to the Long-Term Incentive
Award is contingent on the achievement of one or more Performance Goals during
the period the Committee specifies, although the Committee may specify that the
Performance Goals subject to an Award are deemed achieved, in whole or part,
upon a Grantee’s death, Disability or Retirement, or such other circumstances as
the Committee may specify; and (ii) the performance period must relate to a
period of more than one year. In addition, the Committee may specify in the
Award Agreement that payment of Long-Term Incentive Award will be made,
regardless of the achievement of Performance Goals or length of the Performance
Period, in whole or part, upon the occurrence of a Change in Control.

7. General Provisions.

(a) Nontransferability. Unless otherwise provided in an Award Agreement or
permitted by the Committee, Awards shall not be transferable by a Grantee except
by will or the laws of descent and distribution and shall be exercisable during
the lifetime of a Grantee only by such Grantee or his guardian or legal
representative.

 

14



--------------------------------------------------------------------------------

(b) No Right to Continued Employment, etc. Nothing in the Plan or in any Award,
any Award Agreement or other agreement entered into pursuant hereto shall confer
upon any Grantee the right to continue in the employ of or to continue as a
director or consultant of the Company or any Affiliate of the Company, or to be
entitled to any remuneration or benefits not set forth in the Plan or such Award
Agreement or other agreement, or to interfere with or limit in any way the right
of the Company or any such Affiliate to terminate such Grantee’s employment, or
director or independent contractor relationship. Unless determined otherwise by
the Committee, for purposes of the Plan and all Awards, the following rules
shall apply:

(i) a Grantee who transfers employment between the Company and its Affiliates,
or between the Company’s Affiliates, will not be considered to have terminated
employment;

(ii) a Grantee who ceases to be a Non-Employee Director or consultant or advisor
because he or she becomes an employee of the Company or an Affiliate of the
Company shall not be considered to have ceased service as a Non-Employee
Director, consultant or advisor with respect to any Award until such Grantee’s
termination of employment with the Company and its Affiliates;

(iii) a Grantee who ceases to be employed by the Company or an Affiliate and
immediately thereafter becomes a Non-Employee Director, a non-employee director
of an Affiliate, or a consultant or advisor to the Company or any Affiliate
shall not be considered to have terminated employment until such Grantee’s
service as a director of, or consultant or advisor to, the Company and its
Affiliates has ceased; and

(iv) a Grantee employed by, or a director, consultant or advisor providing
services solely to, an Affiliate will be considered to have terminated
employment or service when such entity ceases to be an Affiliate.

Notwithstanding the foregoing, for purposes of an Award that is subject to Code
Section 409A, if a Grantee’s termination of employment or service triggers the
payment of compensation under such Award, then the Grantee will be deemed to
have terminated employment or service upon his or her “separation from service”
within the meaning of Code Section 409A.

(c) Taxes.

(i) Withholding. The Company or any Affiliate of the Company is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award,
and the Company may defer making payment or delivery under any Award if any such
tax may be pending unless and until indemnified

 

15



--------------------------------------------------------------------------------

to its satisfaction. This authority shall include authority to withhold or
receive Stock or other property and to make cash payments in respect thereof in
satisfaction of a Grantee’s tax obligations. The Committee may provide in the
Award Agreement that in the event that a Grantee is required to pay any amount
to be withheld in connection with the issuance of shares of Stock in settlement
or exercise of an Award, the Grantee may satisfy such obligation (in whole or in
part) by electing to have a portion of the shares of Stock to be received upon
settlement or exercise of such Award equal to the minimum amount required to be
withheld.

(ii) No Guarantee of Tax Treatment. Notwithstanding any provisions of the Plan,
the Company does not guarantee to any Grantee or any other person with an
interest in an Award that any Award intended to be exempt from Code Section 409A
shall be so exempt, nor that any Award intended to comply with Code
Section 409A, Code Section 422 or any other applicable tax law shall so comply,
nor will the Company or any Affiliate indemnify, defend or hold harmless any
individual with respect to the tax consequences of any such failure.

(d) Repricing and Backdating Prohibited. Notwithstanding anything in this Plan
to the contrary, and except for the adjustments provided in Section 5(d),
neither the Committee nor any other person may decrease the exercise price for
any outstanding Option or SAR after the date of grant nor allow a Grantee to
surrender an outstanding Option or SAR to the Company as consideration for the
grant of a new Option or SAR with a lower exercise price. In addition, the
Committee may not make a grant of an Option or SAR with a grant date that is
effective prior to the date the Committee takes action to approve such Award.

(e) Amendment and Termination of the Plan. The Board or Committee may at any
time and from time to time alter, amend, suspend, or terminate the Plan in whole
or in part; provided, however, that:

(i) the Board must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) prior action of the Board,
(B) applicable corporate law or (C) any other applicable law;

(ii) stockholders must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) Section 16 of the Exchange
Act, (B) the Code, (C) the listing requirements of any principal securities
exchange or market on which the Stock are then traded or (D) any other
applicable law; and

(iii) stockholders must approve any of the following Plan amendments: (A) an
amendment to materially increase the number of shares of Stock specified in
Section 5(a) or the per participant Award limits in Section 5(c) (except as
permitted by Section 5(d)); or (B) an amendment that would diminish the
protections afforded by Section 7(d).

Notwithstanding the foregoing, no amendment to or termination of the Plan shall
adversely affect any of the rights of any Grantee, without such Grantee’s
consent, under any Award theretofore granted under the Plan; provided that, with
respect to Awards granted on and after January 1, 2007, Grantee consent need not
obtained for the modification of the Plan or any

 

16



--------------------------------------------------------------------------------

Award Agreement to the extent deemed necessary to comply with any applicable
law, the listing requirements of any principal securities exchange or market on
which the shares of Stock are then traded, or to preserve favorable accounting
or tax treatment of any Award for the Company.

(f) Foreign Participants. To assure the viability of Awards granted to Grantees
employed or residing in foreign countries, the Committee may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements or alternative versions
of, this Plan as it determines is necessary or appropriate for such purposes.
Any such amendment, restatement or alternative versions that the Committee
approves for purposes of using this Plan in a foreign country will not affect
the terms of this Plan for any other country. In addition, all such supplements,
amendments, restatements or alternative versions must comply with the
stockholder approval provisions of subsection (e) hereof.

(g) Expiration of Plan. Unless earlier terminated by the Board pursuant to the
provisions of the Plan, the Plan shall expire on June 30, 2014, the tenth
anniversary of the initial effective date of the Plan. No Awards shall be
granted under the Plan after such expiration date. Notwithstanding the
foregoing, the authority of the Committee to administer the Plan and the
authority of the Board and Committee to amend the Plan will extend beyond the
date of this Plan’s termination. In addition, termination of this Plan will not
affect the rights of Grantees with respect to Awards previously granted to them,
and all unexpired Awards will continue in force and effect after termination of
this Plan except as they may lapse or be terminated by their own terms and
conditions.

(h) Issuance or Assumption. Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Committee may authorize the issuance or
assumption of awards under this Plan upon such terms and conditions as it may
deem appropriate.

(i) Deferrals. The Committee shall have the authority to establish such
procedures and programs that it deems appropriate to provide Grantees with the
ability to defer receipt of cash, Stock or other property payable with respect
to Awards granted under the Plan, subject to the provisions of Section 409A of
the Code.

(j) No Rights to Awards; No Stockholder Rights. No Grantee shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. Except as provided specifically herein, a
Grantee or a transferee of an Award shall have no rights as a stockholder with
respect to any shares covered by the Award until the date of the issuance of a
stock certificate to him for such shares.

(k) Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Grantee pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Grantee any rights that are greater than those of a
general creditor of the Company.

 

17



--------------------------------------------------------------------------------

(l) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

(m) Regulations and Other Approvals.

(i) The obligation of the Company to sell or deliver Stock with respect to any
Award granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws and the
applicable laws, rules and regulations of non-U.S. jurisdictions, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Company.

(ii) Each Award is subject to the requirement that, if at any time the Company
or Committee determines, in its absolute discretion, that the listing,
registration or qualification of Stock issuable pursuant to the Plan is required
by any securities exchange or under any state or federal law or any applicable
law, rule or regulation of a non-U.S. jurisdiction, or the consent or approval
of any governmental regulatory body is necessary or desirable as a condition of,
or in connection with, the grant of an Award or the issuance of Stock, no such
Award shall be granted or payment made or Stock issued, in whole or in part,
unless listing, registration, qualification, consent or approval has been
effected or obtained free of any conditions not acceptable to the Company or
Committee.

(iii) In the event that the disposition of Stock acquired pursuant to the Plan
is not covered by a then current registration statement under the Securities Act
of 1933, as amended, and is not otherwise exempt from such registration, such
Stock shall be restricted against transfer to the extent required by the
Securities Act or regulations thereunder, and the Company may require a Grantee
receiving Stock pursuant to the Plan, as a condition precedent to receipt of
such Stock, to represent to the Company in writing that the Stock acquired by
such Grantee is acquired for investment only and not with a view to
distribution.

(iv) The Company may require a Grantee receiving Stock pursuant to the Plan, as
a condition precedent to receipt of such Stock, to enter into a stockholder
agreement or “lock-up” agreement in such form as the Company shall determine is
necessary or desirable to further the Company’s interests.

(n) Governing Law; Venue; Limitations on Actions. The Plan and all
determinations made and actions taken pursuant hereto shall be governed by the
laws of the State of Delaware without giving effect to the conflict of laws
principles thereof. Any legal action or proceeding with respect to this Plan,
any Award or any Award Agreement, or for recognition and enforcement of any
judgment in respect of this Plan, any Award or any Award Agreement, may only be
heard in a “bench” trial, and any party to such action or proceeding shall agree
to waive its right to a jury trial. Any legal action or proceeding with respect
to this Plan, any Award or any Award Agreement, must be brought within one year
(365 days) after the day the complaining party first knew or should have known
of the events giving rise to the complaint.

 

18



--------------------------------------------------------------------------------

(o) Severability. If any provision of this Plan or any Award Agreement or any
Award (i) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (ii) would disqualify this
Plan, any Award Agreement or any Award under any law the Committee deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of this
Plan, Award Agreement or Award, then such provision should be stricken as to
such jurisdiction, person or Award, and the remainder of this Plan, such Award
Agreement and such Award will remain in full force and effect.

 

19